DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 and of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy was filed on 09/23/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/13/2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 10-15, 17-18 and 20 are rejected Under 35 U.S.C. 102 (a) (1) as being anticipated by Joshua et al. (US 20140279707 hereinafter Joshua).

With respect to claims 1 and 13-14, Joshua teaches a message pushing method, applicable to a server (Joshua, see paragraph [0148, 0153-0155] send the vehicle telemetry data and location information to the central server 16. After detecting a vehicle leaving a geofenced area and sending a notification to remind the user that the vehicle is leaving a geofenced area, and within a reasonable timeframe, the vehicle returns to the geofenced area), the method comprising: 
obtaining basic data associated with a target vehicle, the basic data comprising at least vehicle and user data and driving environment data(Joshua, see paragraph [0148, 0153-0160] the collected telemetry data may indicate that the vehicle 12 is about to break down due to engine problems. The onboard device 14 may collect this information from a variety of data sources 50 and may have or interface with GPS hardware/software (or other location determination device) to automatically obtain location information and send the vehicle telemetry data and location information to the central server 16. The onboard device 14 may interface and connect with sensor devices and telematics devices of the vehicle 12 so that onboard device 14 can receive information from the vehicle via a connector to the sensor devices (e.g. Bluetooth, WiFi, OBD port and so on). Paragraphs [0152-0160] further discloses After detecting a user entering a dangerous driving zone (e.g. icy road condition) and sending a notification alerting the user to the dangerous driving condition, the vehicle either slows down or takes an alternative route);
recognizing a current scene of the target vehicle based on the basic data to obtain a scene recognition result (Joshua, see paragraphs  [0041-0044] , the method may further comprise gathering telemetry data used to determine compliance data from the device the notification was transmitted to, wherein the compliance data indicates compliance with the recommended vehicle action; recording a compliance metric in the profile comprising the user identifier associated with the at least one device, wherein the compliance metric is based on the compliance data. Paragraph [0070] further discloses upon detecting that a vehicle related incident is likely to occur, system 10 is operable to transmit an alert or notification to the device 14 located within the vehicle 12, where the notification may indicate the vehicle related incident and a recommended action that may prevent the vehicle related incident);
determining, according to the scene recognition result, at least one recommended service for the target vehicle (Joshua, see paragraphs  [0155- 0163] Central server 16 is operable to detect patterns and subsets of information within the telemetry data to determine whether a recommendation should be sent and to determine compliance with the recommendation. Patterns may be defined as vehicle conditions, where a vehicle condition is linked to a recommendation such that when the condition is met by telemetry data (or other collected data), then the linked recommendation triggers. The patterns may be applied to collected telemetry data to trigger recommendations if a match is determined);
generating a service message of the at least one recommended service (Joshua, see paragraph [0003-0006,0017- 0019] generating a vehicle recommendation, wherein the vehicle recommendation comprises a recommended vehicle action. Paragraphs [0059, 0070-0073] further discloses he collected data may indicate that a serpentine belt needs replacement and the notification may recommend that the serpentine belt needs replacement, along with recommendations for a repair service provider proximate to the location of the vehicle 14, a home of the user 18, or a workplace of the user 18 ); and
pushing the service message to the target vehicle (Joshua, see paragraph [0003-0006, 0019, 0063] transmitting the vehicle recommendation to at least one output device, wherein at least one output device communicates the vehicle recommendation to one or more users; collecting vehicle telemetry data from a vehicle sensor device located in a vehicle, wherein the vehicle sensor device is coupled to one or more vehicle sensors; and determining compliance data based on the vehicle recommendation and the vehicle telemetry data, wherein the compliance data indicates compliance with the recommended vehicle action).

With respect to claims 2 and 15, Joshua teaches the method, wherein: each of the at least one recommended service has a different service type (Joshua, see paragraphs [0059, 0070-0073] further discloses the collected data may indicate that a serpentine belt needs replacement and the notification may recommend that the serpentine belt needs replacement, along with recommendations for a repair service provider proximate to the location of the vehicle 14, a home of the user 18, or a workplace of the user 18. System 10 may be used to advocate for environment conscious behavior. System 10 may process the collected data and generate a report about current state and recommendations for fuel conservation and emissions control. System 10 is operable to collect telemetry data used to determine compliance data regarding compliance with the recommended actions. For example, the recommendations may include suggested shortest routes based on historical location information (e.g. route between home and workplace), traffic information, vehicle health, and so on); and
generating the service message of the at least one recommended service comprises generating a service card matching each corresponding recommended service, the service card comprising the service message of the corresponding recommended service(Joshua, see paragraph [0149] At 108, central server 16 transmits a recommendation to an output device, such as a display or output component of an onboard device 14 (i.e., equivalent to display the service message in form of a service card). The recommendation may be triggered when a vehicle condition is met by the collected vehicle telemetry data sets. The vehicle telemetry data may be collected from other vehicles 12 and may also be collected from the same vehicle that recommendation was transmitted to. The vehicle condition may be a rule defining specific condition that needs to be met by the telemetry data in order to trigger a recommendation for the vehicle 12. Central server 16, and in particular, condition module 40 is operable to store conditions that are matched to collected, correlated, and processed vehicle telemetry data sets to trigger transmission of a notification. The notification may include a recommended vehicle action). 
 
With respect to claims 4 and 17, Joshua teaches the method, wherein recognizing the current scene of the target vehicle based on the basic data comprises:
recognizing the current scene of the target vehicle based on the basic data by a functional module in a public service layer (Joshua, see paragraph [0004, 0022,0030, 0059], the plurality of metrics of each user profile comprise one or more members selected from the group consisting of: a condition of a vehicle, a manner of driving a vehicle, and a condition of an environment for a vehicle. The onboard device 14 may function as an output device to communicate recommendations to user 18 within vehicle 12. The onboard device 14 may function as a vehicle sensor device and may couple with sensors within vehicle 12. Central server 16 may also connect to additional data source servers 22 managing vehicle and driving related data, such as environment, weather, traffic, speed limits, road maps, and news data sources, for example. Central server 16 may provide a back end server gateway, consumer web site interface, device management tools, mobile application interface and data analysis).

With respect to claims 5 and 18, Joshua teaches the method, wherein recognizing the current scene of the target vehicle based on the basic data by the functional module in the public service layer comprises at least one of the following:
recognizing the current scene of the target vehicle based on a machine learning model of a model service module by providing the basic data to the machine learning model;
recognizing the current scene of the target vehicle based on an detection result obtained by detecting, based on a rule configuration module, whether the basic data satisfies a preset rule (Joshua, see paragraphs [0056, 0058, 0069-0070] system 10 may be operable to collect real-time data from a variety of sources, such as onboard devices 14 located in vehicles 12, store the collected vehicle data in user profiles and/or vehicle profiles at a central server 16, analyze and correlate the collected vehicle data to compute metrics and detect vehicle events, transmit near real-time alerts or notifications to devices 14 for the detected vehicle events, collect additional data in relation to the real-time notifications, compute metrics relating to compliance with the notifications);
recognizing the current scene of the target vehicle based on the basic data and a portrait matching the basic data, the portrait being constructed based on historical basic data associated with the target vehicle (Joshua, see paragraphs [0088, 0093, 0100, ] a service provider profile may include information regarding service providers, such as company name, identifier, password(s), address, information regarding type of service provided, geographic area for providing service, and so on. Bid records include information collected regarding bids received in response to specific service/bid requests including an indication of the selected bid. Service provider profile may include historical data in relation to service providers, users (e.g. demographic data), services, service rates, and so on that may be processed by central server 16 to provide a reasonable rate for a user, and so on. Service provider profile may include industry data and statistical data for use in computing rates. Service provider profile may also include feedback data received from users regarding service providers or received from service providers regarding users, and so on. Feedback data may also include third party data such as reviews, ratings, etc. Feedback data may be processed by central server 16 to provide recommendations to user in relation to service providers, and so on); or
recognizing the current scene of the target vehicle based on designated basic data matching a current time and space, the designated basic data being obtain from a content service module (Joshua, see paragraphs [0012, 0017] vehicle telemetry data gathered from the other vehicles comprises a plurality of data sets, each data set being associated with an identifier corresponding to a vehicle selected from the other vehicles that the vehicle telemetry data was gathered from, a timestamp, and a location. Paragraphs [0032, 0038] further comprise collecting the data sets from each of a plurality of devices located in a corresponding plurality of vehicles, wherein each device is associated with a user identifier corresponding to a user selected from the plurality of users, and wherein each data set comprises a user identifier corresponding to the device the vehicle data set was received from, a timestamp, and a location identifier; and correlating the data sets based on at least one of the user identifiers, the timestamp and the location identifier; wherein the notification is transmitted when a vehicle condition is met by the correlated vehicle data set).

With respect to claims 10 and 20, Joshua teaches the method, wherein the method further comprises:
obtaining a message display template matching the generated service message (Joshua, see paragraphs [0070, 0073-0074] system 10 is operable to analyze collected vehicle data to predict the occurrence of a vehicle related incident. Upon detecting that a vehicle related incident is likely to occur, system 10 is operable to transmit an alert or notification to the device 14 located within the vehicle 12, where the notification may indicate the vehicle related incident and a recommended action that may prevent the vehicle related incident. For example, the collected data may indicate that a serpentine belt needs replacement and the notification may recommend that the serpentine belt needs replacement, along with recommendations for a repair service provider proximate to the location of the vehicle 14, a home of the user 18, or a workplace of the user 18. Further, system 10 is operable to provide an interface with the repair service provider to schedule an appointment for the repair job upon receiving confirmation from the device 14. System 10 is further operable to collect data from the device 14 regarding compliance with the recommendation); and
transmitting the message display template to the target vehicle to instruct the target vehicle to display the service message in a form of a service card according to the message display template (Joshua, see paragraph [0149] At 108, central server 16 transmits a recommendation to an output device, such as a display or output component of an onboard device 14 (i.e., equivalent to display the service message in form of a service card). The recommendation may be triggered when a vehicle condition is met by the collected vehicle telemetry data sets. The vehicle telemetry data may be collected from other vehicles 12 and may also be collected from the same vehicle that recommendation was transmitted to. The vehicle condition may be a rule defining specific condition that needs to be met by the telemetry data in order to trigger a recommendation for the vehicle 12. Central server 16, and in particular, condition module 40 is operable to store conditions that are matched to collected, correlated, and processed vehicle telemetry data sets to trigger transmission of a notification. The notification may include a recommended vehicle action).

With respect to claim 11, Joshua teaches the method, wherein:
the vehicle and user data comprises vehicle data and user data  (Joshua, see paragraph [0023] a computer implemented method for collecting vehicle data from devices located in vehicles, wherein the computer comprises a processor and a memory coupled to the processor and configured to store instructions executable by the processor to perform the method comprising: storing a plurality of user profiles for a corresponding plurality of users, wherein each user profile comprises a user identifier (i.e., interpreted as equivalent to user data )corresponding to a user, selected from the plurality of users and a plurality of metrics; transmitting a notification to at least one device when a vehicle condition is met by collected data sets, wherein at least one device is associated with a user identifier corresponding to a user selected from the plurality of users); 
the vehicle data comprises vehicle state data and track data (Joshua, see paragraph [0071] system 10 may collect data related to vehicle 12 from device 14 to determine vehicle health (e.g. remote diagnostics) and transmits proactive alerts or notifications to device 14 to influence safe driving behavior. For example, the system 10 may collect data from device 14 regarding the state of various vehicle 14 components and may transmit maintenance alerts or notifications in attempt to prevent unexpected vehicle 14 failures);
the user data comprises user behavior data, user preference data, and resource label data of a vehicle-side user (Joshua, see paragraph [0058, 0061, 0120, 0141] system 10 may provide an integrated approach to address safety, security, and service costs tailored to individual users. Specific features of system 10 can include: a real-time connection to vehicles 12 via onboard devices 14, vehicle 12 interaction via onboard devices 14, personalized web portal for users 18 to review reports and configure preferences, mobile applications for onboard devices 14, data collection from vehicles 12 via onboard devices 14, remote vehicle 14 diagnostics, safety via notifications with recommended vehicle actions, monitoring compliance with recommended actions, security via vehicle 12 monitoring, data management and analysis to detect vehicle 12 conditions for notification, road side assistance through provision of vehicle 12 related services, travel medical insurance, and usage based insurance based on data collection and analysis); and
the driving environment data comprises road condition data, weather environment data, point of interest data, and infrastructure data (Joshua, see paragraphs [0059, 0075] The onboard device 14 may function as an output device to communicate recommendations to user 18 within vehicle 12. The onboard device 14 may function as a vehicle sensor device and may couple with sensors within vehicle 12. Central server 16 may also connect to additional data source servers 22 managing vehicle and driving related data, such as environment, weather, traffic, speed limits, road maps, and news data sources).

With respect to claim 12, Joshua teaches the method, wherein recognizing the current scene of the target vehicle based on the basic data to obtain the scene recognition result comprises recognizing the current scene of the target vehicle based on the basic data and a portrait matching the basic data, wherein:
the portrait matching the basic data comprises a user portrait, a vehicle portrait, an environment portrait, and a content portrait (Joshua, see paragraphs [0088, 0093, 0100, ] a service provider profile may include information regarding service providers, such as company name, identifier, password(s), address, information regarding type of service provided, geographic area for providing service, and so on. Bid records include information collected regarding bids received in response to specific service/bid requests including an indication of the selected bid. Service provider profile may include historical data in relation to service providers, users (e.g. demographic data), services, service rates, and so on that may be processed by central server 16 to provide a reasonable rate for a user, and so on. Service provider profile may include industry data and statistical data for use in computing rates. Service provider profile may also include feedback data received from users regarding service providers or received from service providers regarding users, and so on. Feedback data may also include third party data such as reviews, ratings, etc. Feedback data may be processed by central server 16 to provide recommendations to user in relation to service providers, and so on);
the environment portrait is constructed according to historical weather environment data and updated by using weather environment data obtained in real time(Joshua, see paragraphs [0059, 0075] The onboard device 14 may function as an output device to communicate recommendations to user 18 within vehicle 12. The onboard device 14 may function as a vehicle sensor device and may couple with sensors within vehicle 12. Central server 16 may also connect to additional data source servers 22 managing vehicle and driving related data, such as environment, weather, traffic, speed limits, road maps, and news data sources);
the vehicle portrait is constructed according to historical vehicle state data and updated by using vehicle state data obtained in real time (Joshua, see paragraphs [0088, 0093, 0100] a service provider profile may include information regarding service providers, such as company name, identifier, password(s), address, information regarding type of service provided, geographic area for providing service, and so on. Bid records include information collected regarding bids received in response to specific service/bid requests including an indication of the selected bid. Service provider profile may include historical data in relation to service providers, users (e.g. demographic data), services, service rates, and so on that may be processed by central server 16 to provide a reasonable rate for a user, and so on. Service provider profile may include industry data and statistical data for use in computing rates. Paragraph [0147] further discloses he onboard device 14 also communicates the recommendation within the vehicle 12 in near-real time in a preventive manner. This recommendation enables vehicle 12 to avoid a potential incident by transmitting the recommendation as an alert);
the user portrait is constructed according to historical user behavior data and historical user preference data and updated by using user behavior data and user preference data obtained in real time user; and the content portrait is constructed according to historical resource label data and updated by using resource label data obtained in real time (Joshua, see paragraph [0058, 0061, 0120, 0141] system 10 may provide an integrated approach to address safety, security, and service costs tailored to individual users. Specific features of system 10 can include: a real-time connection to vehicles 12 via onboard devices 14, vehicle 12 interaction via onboard devices 14, personalized web portal for users 18 to review reports and configure preferences, mobile applications for onboard devices 14, data collection from vehicles 12 via onboard devices 14, remote vehicle 14 diagnostics, safety via notifications with recommended vehicle actions, monitoring compliance with recommended actions, security via vehicle 12 monitoring, data management and analysis to detect vehicle 12 conditions for notification, road side assistance through provision of vehicle 12 related services, travel medical insurance, and usage based insurance based on data collection and analysis).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. (US 20140279707 hereinafter Joshua) further in view of Choksi et al. (US20170024393 hereinafter Choksi).
 
With respect to claims 3 and 16, Joshua  teaches the method, yet fails to explicitly disclose wherein pushing the service message to the target vehicle comprises any one of the following:
selecting service cards of at least two different service types from the generated service cards according to a priority rule to push the selected service cards to the target vehicle;
pushing a service card in highest demand in the current scene to the target vehicle; or
 pushing some or all of the generated service cards to the target vehicle successively at a target frequency interval according to the priority rule, wherein the priority rule prioritizes the service cards according to demand in the current scene. 
However, Choksi discloses wherein pushing the service message to the target vehicle comprises any one of the following:
selecting service cards of at least two different service types from the generated service cards according to a priority rule to push the selected service cards to the target vehicle (Choksi, see paragraphs [0011] The determinations of relevance and/or priority of selected content can assist in determining whether a particular notification is displayed prominently, removed from display or viewing queue, or otherwise automatically acted upon. The determinations of relevance and priority can further be based in part on contextual, user-specific information. For example, in the context of transport services and drivers or transport providers, the context can include driver-specific information (including historical driver data), current location, trip or driver status, and/or future trip location. Paragraphs [0084-0089] further discloses FIG. 3B, the user interface 350 displays a set of virtual cards 304 and 305 that contain location-based incentives to provide more on-demand services and/or increase earnings);
pushing a service card in highest demand in the current scene to the target vehicle; or pushing some or all of the generated service cards to the target vehicle successively at a target frequency interval according to the priority rule, wherein the priority rule prioritizes the service cards according to demand in the current scene (Choksi, see paragraphs [0044, 0048, 0084-0089] the ranking engine 180 may determine a priority and/or order in which individual content items are to be displayed or otherwise presented on the associated provider device 199. For example, higher-ranked content items may be displayed more prominently, permanently, and/or before lower-ranked content items. Each content item may be displayed as a virtual “card” on a service application interface (e.g., a user interface generated by the driver application on the driver device) of the provider device 199, as described in greater detail with respect to FIGS. 3A-3D. The cards may be presented in sequential order (e.g., as a scrollable list or in a multidimensional grid), such that cards with higher-ranking content items are positioned earlier in the sequence (e.g., or higher up in the list) than cards with lower-ranking content items. Thus, the content ranking enables a service provider to view and/or respond to the highest-ranking content items first).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Joshua  with the teaching of Choksi to provide the tailored content that is delivered to each service provider is filtered and ranked/prioritized for particular provider, such that the service providers are enabled to provide efficient services and/or increase business. The ranking engine ranks interactive content items higher than non-interactive content items based on priority rule. The service application enables data to be exchanged between the service application and the transport facilitation system, so that the user of the computing device views service-oriented content provided by the transport facilitation system, where the combination of elements according to known methods would yield a predictable result (Choksi, see paragraph [0010]).  

Claims 6-8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. (US 20140279707 hereinafter Joshua) further in view of Arditi (US 20190197430  hereinafter Arditi).

With respect to claims 6 and 19, Joshua  teaches the method, yet fails to explicitly disclose wherein recognizing the current scene of the target vehicle based on the basic data comprises:
distributing the basic data to at least two scene engines, basic data received by each scene engine matching a type of data to which the at least two scene engine subscribes in advance; and 
using the at least two scene engines to perform scene recognition to obtain the scene recognition result. 
However, Ardit discloses wherein recognizing the current scene of the target vehicle based on the basic data comprises:
distributing the basic data to at least two scene engines, basic data received by each scene engine matching a type of data to which the at least two scene engine subscribes in advance (Ardit, see FIG. 12 and paragraphs [0084] a transportation management system 1202 executing on one or more servers or distributed systems may be configured to provide various services to ride requestors and providers. The transportation management system 1202 may include software modules or applications, including, e.g., identity management services 1204, location services 1206, ride services 1208, personalization services 1203, emergency services 1205, and/or any other suitable services. Although a particular number of services are shown as being provided by system 1202, more or fewer services); and
 using the at least two scene engines to perform scene recognition to obtain the scene recognition result(Ardit, see FIG. 12 and paragraphs [0084] although these services are shown as being provided by the system 1202, all or a portion of any of the services may be processed in a distributed fashion. For example, computations associated with a service task may be performed by a combination of the transportation management system 1202 (including any number of servers, databases, etc.), one or more devices associated with the provider (e.g., devices integrated with the managed vehicles 1214, provider's computing devices 1216 and tablets 1220, and transportation management vehicle devices 1218), and/or one or more devices associated with the ride requestor (e.g., the requestor's computing devices 1224 and tablets 1222)).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Joshua  with the teaching of Ardit to provide the method for providing personalized ride experiences. The vehicle configurations can be personalized  and distributing the basic data according to the predicted preferences of the ride requestor, thus, improving the requestors overall ride experience. The real-time sensor data can more accurately reflect the current state and preferences of the ride requestor than the pre-stored personal information. The provider computing device communicates with a transportation management vehicle device to easily and efficiently provide information to a provider and a requestor obtain internal sensor data pertaining to the passenger compartment of the vehicle and adjust configurations of the vehicle. The ride requestors can be greeted in their preferred language, their preferred audio station or playlist can be playing at the appropriate volume, and the temperature in the passenger compartment of the vehicle can be set to their preferences, where the combination of elements according to known methods would yield a predictable result (Ardit, see paragraph [0023]). 

With respect to claim 7, Joshua -Ardit teaches the method, wherein distributing the basic data to the at least two scene engines comprises:
verifying the distributed basic data for each scene engine; and creating a plurality of threads after the verification (Ardit, see paragraphs [0036-0037] I/O system 326 may include a sensor such as an image-capturing device configured to recognize motion or gesture-based inputs from passengers, a microphone configured to detect and record speech or dialog uttered, a heat sensor to detect the temperature in the passenger compartment, and any other suitable sensor. The I/O system 326 may output the detected sensor data to any other system, including the transportation management system, the computing devices of the ride provider and requestor, etc. Additionally, I/O system 326 may include an audio device configured to provide audio outputs (such as alerts, instructions, or other information) to users and/or receive audio inputs, such as audio commands, which may be interpreted by a voice recognition system or any other command interface); and
calling, by using the plurality of threads, a functional module in a public service layer to recognize the current scene of the target vehicle based on the distributed basic data (Ardit, see paragraphs [0097, 0100] transportation management system 1360 may include one or more server computers. Each server may be a unitary server or a distributed server spanning multiple computers or multiple datacenters.  Each server may include hardware, software, or embedded logic components or a combination of two or more such components for carrying out the appropriate functionalities implemented or supported by the server. The data stores may be used to store various types of information, such as ride information, ride requestor information, ride provider information, historical information, third-party information, or any other suitable type of information. Each data store may be a relational, columnar, correlation, or any other suitable database system).

With respect to claim 8, Joshua -Ardit teaches the method, wherein determining, according to the scene recognition result, the at least one recommended service for the target vehicle comprises:
determining at least one scene matching a service demand currently exists among the scenes recognized by the scene engines;
determining a service matching the at least one scene according to a correspondence between scenes and services (Joshua, see paragraphs [0059, 0063] The system 10 may include a central server 16 connected to onboard devices 14a, 14b, 14c located in vehicles 12a, 12b, 12c via a network 20. The onboard device 14 may function as an output device to communicate recommendations to user 18 within vehicle 12. The onboard device 14 may function as a vehicle sensor device and may couple with sensors within vehicle 12. Central server 16 may also connect to additional data source servers 22 managing vehicle and driving related data, such as environment, weather, traffic, speed limits, road maps, and news data sources); and
determining the service matching the at least one scene as the at least one recommended service (Joshua, see paragraphs [0070, 0073-0074] system 10 is operable to analyze collected vehicle data to predict the occurrence of a vehicle related incident. Upon detecting that a vehicle related incident is likely to occur, system 10 is operable to transmit an alert or notification to the device 14 located within the vehicle 12, where the notification may indicate the vehicle related incident and a recommended action that may prevent the vehicle related incident. For example, the collected data may indicate that a serpentine belt needs replacement and the notification may recommend that the serpentine belt needs replacement, along with recommendations for a repair service provider proximate to the location of the vehicle 14, a home of the user 18, or a workplace of the user 18. Further, system 10 is operable to provide an interface with the repair service provider to schedule an appointment for the repair job upon receiving confirmation from the device 14. System 10 is further operable to collect data from the device 14 regarding compliance with the recommendation).

Claim 9  is rejected under 35 U.S.C. 103 as being unpatentable over Joshua et al. (US 20140279707 hereinafter Joshua) in view of Arditi (US 20190197430  hereinafter Arditi) further in view of Choksi et al. (US20170024393 hereinafter Choksi).

With respect to claim 9, Joshua -Ardit teaches the method, yet fails to explicitly disclose wherein pushing the service message to the target vehicle comprises any one of the following:
pushing a target service message to the target vehicle, the target service message being a service message in highest demand in the current scene and the target service message being determined, according to a priority rule, from candidate service messages generated by at least two scene engines;
pushing, according to the priority rule, some or all candidate service messages generated by the at least two scene engines to the target vehicle successively at a target frequency interval or
pushing, in response to that one scene engine generates at least two candidate service messages, the at least two candidate service messages to the target vehicle at the target frequency  interval, wherein the priority rule prioritizes the candidate service messages according to demand in the current scene.
However, Choksi discloses wherein pushing the service message to the target vehicle comprises any one of the following:
pushing a target service message to the target vehicle, the target service message being a service message in highest demand in the current scene and the target service message being determined, according to a priority rule, from candidate service messages generated by at least two scene engines(Choksi, see paragraphs [0044, 0048, 0084-0089] the ranking engine 180 may determine a priority and/or order in which individual content items are to be displayed or otherwise presented on the associated provider device 199. For example, higher-ranked content items may be displayed more prominently, permanently, and/or before lower-ranked content items. Each content item may be displayed as a virtual “card” on a service application interface (e.g., a user interface generated by the driver application on the driver device) of the provider device 199, as described in greater detail with respect to FIGS. 3A-3D. The cards may be presented in sequential order (e.g., as a scrollable list or in a multidimensional grid), such that cards with higher-ranking content items are positioned earlier in the sequence (e.g., or higher up in the list) than cards with lower-ranking content items. Thus, the content ranking enables a service provider to view and/or respond to the highest-ranking content items first);
pushing, according to the priority rule, some or all candidate service messages generated by the at least two scene engines to the target vehicle successively at a target frequency interval (Choksi, see paragraph [0011] The determinations of relevance and/or priority of selected content can assist in determining whether a particular notification is displayed prominently, removed from display or viewing queue, or otherwise automatically acted upon. The determinations of relevance and priority can further be based in part on contextual, user-specific information. For example, in the context of transport services and drivers or transport providers, the context can include driver-specific information (including historical driver data), current location, trip or driver status, and/or future trip location. Paragraphs [0084-0089] further discloses FIG. 3B, the user interface 350 displays a set of virtual cards 304 and 305 that contain location-based incentives to provide more on-demand services and/or increase earnings); or
pushing, in response to that one scene engine generates at least two candidate service messages, the at least two candidate service messages to the target vehicle at the target frequency  interval, wherein the priority rule prioritizes the candidate service messages according to demand in the current scene.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to combine the teaching Joshua -Ardit with the teaching of Choksi to provide the tailored content that is delivered to each service provider is filtered and ranked/prioritized for particular provider, such that the service providers are enabled to provide efficient services and/or increase business. The ranking engine ranks interactive content items higher than non-interactive content items based on priority rule. The service application enables data to be exchanged between the service application and the transport facilitation system, so that the user of the computing device views service-oriented content provided by the transport facilitation system, where the combination of elements according to known methods would yield a predictable result (Choksi, see paragraph [0010]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes: 
PG. Pub. US 20140012460 Method for facilitating remote service evaluation and recommendation from an automobile i.e. vehicle, to a mobile computing device for monitoring or real-time tracking when the automobile is used by an automobile owner. Uses include but are not limited to a stand-alone device, mobile phone, mobile telephone, tablet personal computer, notebook computer and a netbook computer. 
PG. Pub. US-20190005464 Method for controlling a vehicle maintenance scheduling system (claimed) e.g. airplane maintenance scheduling system, boat maintenance scheduling system and consumer automobile or industrial automobile.
PG. Pub. US 20170129426  Method for realizing usage analytics and personalization for an automobile interacting with objects in a digital medium environment. Uses include but are not limited to devices such as mobile phone, health wearables, tablet devices, entertainment system, navigation system, e-readers, DVD players, gaming console, gaming controller, and device peripheral, cloth, food, sporting equipment, toy, and consumable/disposable products such as cleaning products, diapers, hygiene products, and toilet paper.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KASSA whose telephone number is (571)270-0567.  The examiner can normally be reached on Monday -Friday 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 517-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
06/04/2022



/ELIZABETH KASSA/Examiner, Art Unit 2457
                                                                        
/YVES DALENCOURT/Primary Examiner, Art Unit 2457